         Case 3:16-cv-01394-JAW Document 503 Filed 08/25/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO



FRANCISCO ALMEIDA-LEÓN, WANDA CRUZ
QUILES, La Sociedad Legal de Gananciales entre           CIVIL ACTION NO. 16-1394
ellos, y JUAN ALMEIDA LEON

Plaintiffs                                               RE STATE COURT ACTION CASE
                                                         NO. KAC2016-0027 (806)
   v.                                                    BREACH OF CONTRACT; DAMAGES;
                                                         LITIGIOUS CREDIT
WM Capital Management, Inc.; Juan del Pueblo,
Inc., John Doe, y Fulano de Tal, BM Capital de Tal
y Otros

Defendants

                           WM CAPITAL’S REQUEST FOR LEAVE TO FILE
                             IN EXCESS OF TWENTY FIVE (25) PAGES

TO THE HONORABLE COURT:

        COMES NOW, Defendant WM Capital Management, Inc. (“WM Capital”), as successor

to the Federal Deposit Insurance Corporation as Receiver for R-G Premier Bank (“FDIC-R”),

through its undersigned counsel and respectfully states:

             1. On this date, WM Capital filed its Emergency Motion for Temporary Restraining

    Order and Permanent Injunction (ECF No. 502) (“the Motion”).

             2. Local Rule 7(e) provides that motions for injunctive relief hall not exceed fifteen

    (15) pages except by leave of the Court. The Motion is, however, including the signature

    page and certificate of service, thirty one (31) pages long or six (6) pages over the limit set by

    Local Rule 7(e).
         Case 3:16-cv-01394-JAW Document 503 Filed 08/25/21 Page 2 of 2




           3. WM Capital respectfully submits that the length of its Motion is appropriate

   given the legal issues addressed, the sheer amount of procedural background to recap, and

   the variety of relief being requested. Moreover, WM respectfully submits that the Motion is

   comprehensive and will assist the Court in ruling on the matter at hand.

       WHEREFORE, WM Capital respectfully requests leave of this Honorable Court to file its

Motion, with six (6) pages in excess of the twenty five (25) pages permitted under L. Civ. R. 7(e).

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 25th day of August 2021.

       I HEREBY CERTIFY that on this same date, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to all

CM/ECF participants.

                                             s/ Jairo Mellado-Villarreal
                                             USDC No. 208112
                                             E-mail jmellado@mellado.com

                                             s/ Tessie Leal-Garabis
                                             USDC No. 218408
                                             E-mail tleal@mellado.com

                                             s/ Hector J. Orejuela-Davila
                                             USDC No. 301111
                                             Email horejuela@mellado.com

                                             Attorneys for WM Capital
                                             MELLADO & MELLADO-VILLARREAL
                                             165 Ponce de León Ave., Suite 102
                                             San Juan, Puerto Rico 00917-1235
                                             Tel. 787-767-2600/Fax 787-767-2645




                                                2
